SCORPIO MEDIA, LLC

 

 

MASTER SERVICES AGREEMENT

 

 

THIS MASTER SERVICES AGREEMENT (the "Agreement") is made as of April 30, 2014
(the "Effective Date") by and between CUBED, INC.,a Nevada corporation (the
"Client"), with its principal place of business located at 830 S. 4th Street,
Las Vegas, Nevada 89101, and SCORPIO MEDIA, LLC a limited liability company with
its principal place of business located at 215 Spadina Ave.,Ste. #400, Toronto,
ON M5T 267 Canada (the "Company").

 

WHEREAS, Client desires to obtain from the Company, and the Company desires to
provide to Client, the services set forth in this Agreement; and

 

WHEREAS, the Company and Client desire to enter into this Agreement in order to
set forth the terms and conditions pursuant to which the Company will provide
the services and products specified herein.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration,the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

  

 

1.     Services and Products. The Company agrees to provide Client, and Client
agrees to obtain from the Company the services (the “Services”) and to purchase
the products (the “Products”) described in the attached addenda (each, an
“Addendum,” and collectively the “Addenda”) as follows:

 

Addendum A: Sales and Marketing Services

 

The Addenda set forth specific terms and conditions applicable to the Services
and/or Products. The Client may engage the Company to perform additional
services by executing with the Company an additional appropriate Addendum.

 

2.     Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue in effect for so long as there is an Addendum
in effect (the “Term”). The term of an Addendum shall commence on the Effective
Date and shall continue in effect for the agreed-upon term more particularly
described in each Addendum, unless earlier terminated pursuant to the terms of
this Agreement.

 

3.     Fees.

 

a.      General. Client agrees to pay the Company the fees and commissions for
the Services specified in the Addendum applicable to each such Service and/or
Product (the “Fees”). Unless expressly provided to the contrary in this
Agreement, any Fees set forth in an Addendum do not include out-of-pocket
expenses incurred by the Company in providing any Service or Product to Client.

 

b.     Taxes. The Company shall add to each invoice, and Client shall pay, any
sales, use, excise, value added, property, and other taxes and duties however
designated that are levied by any taxing authority relating to the Services and
Products. In no event shall Client be responsible for taxes based upon the gross
or net income of the Company or for taxes that have been assessed to the Company
prior to the Effective Date of this Agreement.

c.      Payment Terms. Except as otherwise provided in an Addendum, the Fees for
the Services shall be due and payable by Client monthly upon receipt of invoice.
No later than the 15th calendar day after the end of each month during the Term,
the Company shall deliver an invoice to Client for all Fees incurred and payable
by Client for Services and Products provided during such month. The invoice
shall present, among other things: (i) all Fees payable for the current month
applicable to each Service and/or Product; (ii) all other pass-through expenses
properly chargeable to Client, calculated up to the date of the invoice; and
(iii) sales or other taxes payable in respect of the Services and Products in
accordance with Section 3.b. above. Any invoice submitted by the Company shall
be deemed correct for all purposes of this Agreement, unless Client provides
written notice to the Company (which may include an e-mail notice) within five
business days of the invoice date specifying the nature of the disagreement

 

4.     Company Obligations. The Company shall observe and fulfill the following
obligations in connection with the provision of Services under this Agreement:

 



 



 

 

 



a.      Compliance with Law. The Company shall comply with, and shall be solely
responsible for complying with, all applicable legal, statutory, and regulatory
requirements under federal, state, local, and foreign law.

b.      Instructions. The Company shall comply with any and all reasonable
operating instructions relating to the Services and Products provided by the
Client.

c.     Responsibilities Under Addenda. The Company shall fulfill all
responsibilities required of the Company as set forth in any Addendum, as well
as make timely decisions and obtain required management approvals in connection
with the provision of Services and sale of Products under any Addendum.

 

5.     Confidentiality and Ownership.

 

a.        Confidential Information. The Company agrees to hold as confidential,
and not disclose to any other party, except as expressly permitted herein, all
information, research, development, trade secrets, plans, business affairs, and
any other proprietary materials received by the Company from the Client
(collectively, the “Client Confidential Information”). “Client Confidential
Information” shall also be deemed to include Client’s proprietary computer and
software programs, custom software modifications, software documentation and
training aids, and all data, code, techniques, algorithms, methods, logic,
architecture, and designs embodied or incorporated therein. All Client
Confidential Information shall remain the sole and exclusive property of the
Client. The Company will use the same care and discretion to avoid disclosure of
Client Confidential Information as it uses with its own similar information that
is does not wish to be disclosed, but in no event less than a reasonable
standard of care. The Company shall not use Client Confidential Information
except

 

    in connection with the Services under this Agreement. The Company may
disclose Client Confidential Information to: (i) the Company’s employees who
have a need to know such information in connection with the provision of
Services hereunder; and (ii) any other party with the Client’s prior written
consent. Before disclosure to any of the above referenced parties, the Company
will use its best efforts to cause any such party to agree to treat Client
Confidential Information as such in accordance with this Agreement.
Notwithstanding any contrary provision herein, the Company may disclose Client
Confidential Information to the extent required by law or legal process;
provided that, the Company agrees to provide the Client with notice of any such
compelled disclosure, no later than five business days after receipt of notice
requiring such disclosure, to enable the Client, at its own expense, a
reasonable effort to obtain a protective order. In addition, and notwithstanding
any contrary provision herein, no obligation of confidentiality applies to any
Client Confidential Information that (i) the Company already possesses as of the
Effective Date and which is not restricted by any obligation of confidentiality,
(ii) the Company develops or has previously developed independently prior to
receipt from the Client, (iii) the Company receives or has previously received
from a third party who was not under any obligation of confidentiality to the
Client at the time of receipt by the Company, or (iv) is or becomes publicly
available without a breach of this Agreement.

b.      Confidentiality of this Agreement. Notwithstanding any contrary
provision herein, including the terms of this Section 5, the Company and Client
agree to keep confidential the prices, terms, and conditions of this Agreement,
without disclosure to third parties, except (i) as required by law or legal
process, (ii) to a court or arbitrator pursuant to a formal proceeding regarding
a dispute over this Agreement, (iii) to the Company’s or Client’s respective
outside accountants or legal counsel, or (iv) provided that a written
confidentiality agreement is executed protecting such information, to a
potential acquiror of either the Company or Client.

c.     Return of Confidential Information. Upon the termination of this
Agreement for any reason, the Company agrees to return to the Client within
seven business days after the effective date of such termination all electronic,
written, or descriptive materials of any kind that contain or discuss Client
Confidential Information, and the Company shall promptly destroy all materials
generated by the Company or its agents that include or refer to any part of the
Client’s Confidential Information, without retaining a copy of such materials,

 

 

2

 



 

a.      including electronic files, programs, databases, or the like, stored on
any computer or similar device by the Company; except that, the Company may
retain one copy of each item of Client Confidential Information in its legal
department or with its outside legal counsel for use only in monitoring its
compliance with the foregoing obligations.

 

6.     Company Warranties. The Company represents and warrants that (i) no
contractual obligations currently exist that would prevent the Company from
entering into this Agreement, and (ii) the Company has all requisite authority
to execute, deliver, and perform this Agreement. The Company shall indemnify and
hold harmless the Client, its officers, directors, employees, affiliates,
agents, and representatives from and against any claims, damages, losses, or
actions arising out of any breach of this Agreement by the Company.

 

7.     Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE COMPANY SHALL NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, REVENUES, USE OR DATA IN CONNECTION
WITH THE SERVICES TO BE PROVIDED TO CLIENT, EVEN IF THE COMPANY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH LOSS. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE CUMULATIVE LIABILITY OF COMPANY TO CLIENT FOR ALL CLAIMS WHATSOEVER
ARISING OUT OF THE SERVICES TO BE PROVIDED HEREUNDER, INCLUDING ANY CAUSE OF
ACTION SOUNDING IN CONTRACT, WARRANTY, TORT, OR STRICT LIABILITY SHALL NOT
EXCEED THE TOTAL AMOUNT OF ALL FEES PAID TO THE COMPANY BY CLIENT UNDER THIS
AGREEMENT.

 

8.     Termination. This Agreement may be terminated upon the occurrence of any
of the events as provided in this Section 8.

 

a.      Material Breach. Either Client or the Company may terminate this
Agreement in the event of a material breach of any of the terms of this
Agreement by the other party and such breach is not cured within five business
days following the non-breaching party providing written notice to the breaching
party stating, with particularity and in reasonable detail, the nature of the
claimed breach.

b.     With or Without Cause. This Agreement may be terminated by either Client
or the Company, with or without cause, upon 45 days prior written notice to the
other party.

 

c.      Bankruptcy or Insolvency. Either Client or the Company may terminate
this Agreement in the event the other party becomes the subject of any
proceeding under the Bankruptcy Code.

d.     Merger or Acquisition of the Company. The Client may terminate this
Agreement in the event of a merger between the Company and another entity in
which the Company is not the surviving entity, or an acquisition by another
entity of a majority of the voting common equity of the Company, or an
acquisition by another entity of all or substantially all of the assets of the
Company.

9.     Obligations Upon Termination. In the event either Client or the Company
terminates this Agreement pursuant to Section 8 above, Client shall pay to the
Company, within 30 calendar days after the date of termination, all accrued but
unpaid Fees and pass-through expenses incurred by the Company through the date
of termination. The Company shall deliver a closing invoice to Client no later
than the date of termination setting forth the Fees and expenses payable.

10.     Miscellaneous.

a.      Binding Agreement; Assignment. This Agreement is binding upon the
parties and their respective successors and permitted assigns. Neither this
Agreement nor any interest hereunder may be assigned, transferred, sold,
pledged, or otherwise disposed of by Client without the prior written consent of
the Client. For purposes of the preceding sentence, this Agreement shall be
deemed to have been “assigned” or “transferred” upon the occurrence of any of
the following: (i) any merger of the Company with another entity pursuant to
which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Agreement, without the Company’s consent, to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client, whether pursuant to a merger, sale of the Client’s
voting common stock, or sale of all or substantially all of the Client’s assets.

b.     Ownership of Trade Secrets, Etc.. The Company agrees that all Client
Confidential Information, proprietary information of the Client, and trade
secrets of the Client are owned by and belong to the Client exclusively. The
Client’s ownership rights to such works, creations, discoveries, improvements,
or other confidential and proprietary information and trade secrets shall exist
regardless of the hours during which, or facilities at



 



3

 



 



 



a.      which, the creation, discovery, improvement, or other confidential and
proprietary information and trade secrets are made.

b.     Subcontractors. Client agrees that the Company may subcontract any of the
Services to be performed under this Agreement; provided that, any such
subcontractors shall be required to comply with all of the applicable terms and
conditions of this Agreement.

c.      Entire Agreement. This Agreement, including all Addenda, which are
expressly incorporated by reference herein, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto. Each
party acknowledges that it has not entered into this Agreement in reliance upon
any representation made by the other party which is not embodied herein. In the
event any of the provisions of an Addendum are in conflict with any of the
provisions of this Agreement, the terms and provisions of this Agreement shall
control, unless the Addendum in question expressly provides that its terms and
provisions shall control.

d.     Severability. If any provision of this Agreement is held to be
unenforceable or invalid, the other provisions shall continue in full force and
effect.

e.     Governing Law; Venue. This Agreement shall be governed by the internal
laws of the State of Delaware, without reference to conflicts of law principles
thereof. The parties consent to the non-exclusive jurisdiction of the federal
and state courts located in Clark County, Nevada in connection with any action
or proceeding to enforce, or arising out of, this Agreement, and the parties
agree that venue will be proper in such court in any such matter.

f.       Force Majeure. Neither party shall be responsible for delays or
failures in performance resulting from acts reasonably beyond the control of
that party.

g.      Notices. Any written notice required or permitted to be given under this
Agreement shall be given by: (i) registered or certified mail, return receipt
requested, postage prepaid; (ii) confirmed e-mail; (iii) confirmed facsimile; or
(iv) nationally recognized overnight courier service, to the other party as
follows, or to such other address as a party may designate in writing:

 

If to the Client: Cubed, Inc.

Attn: Joseph White

830 S. 4th Street

Las Vegas, Nevada 89101

Telephone: 1-702-868-4277

 

If to the Company: Oasis Marketing Solutions, LLC

Attn: James Wallace

215 Spadina Ave. Ste. 400

Toronto, ON M5T 2C7, Canada

1-888-647-0055 



 

Notices will be deemed received upon the earlier of (i) receipt, or (ii) seven
business days after mailing or transmittal.

i.     No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as a waiver of any
subsequent default of a similar nature.

j.       Survival. The provisions of Sections 4, 5, and 6 shall survive the
expiration or termination of this Agreement.

k.       Amendments. This Agreement may be amended or modified only pursuant to
a written instrument signed by both parties.

l.      No Partnership. This Agreement shall not be construed to make either
party an agent or legal representative of the other party, and does not, and
shall not be construed to, create a partnership or joint venture between the
parties hereto. Both parties are independent contractors and principals for
their own accounts.

m.       Use of Name, Logos, Etc. Neither party shall use the other party’s
name, trademarks, service marks, logos, trade names, or branding for any purpose
without the prior written consent of the other party.

n.    Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mail or facsimile shall be considered
the equivalent to, and enforceable as, an original signature.

 







 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the Effective Date set forth above.

 

scorpio media, llc

 

By: /s/ J.W. McCreary

Name: J.W. McCreary

Title: CAO

Address: 215 Spadina Ave. Ste. 400 Toronto, ON M5T 2C7, Canada



 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101

 



5

 

 

ADDENDUM A

 

SALES AND MARKETING SERVICES ADDENDUM

 

 

THIS SALES AND MARKETING SERVICES ADDENDUM (the "Addendum A") is made as of
April 30, 2014 (the "Effective Date") by and between CUBED, INC., a Nevada
corporation (the "Client"), with its principal place of business located at 830
S. 4th Street, Las Vegas, Nevada 89101, and SCORPIO MEDIA LLC, a limited
liability company with its principal place of business located at 215 Spadina
Ave., Ste. #400, Toronto, ON M5T 2C7, Canada (the "Company").

 

WHEREAS, the Company and the Client have entered into that certain Master
Services Agreement dated April 30, 2014 (the "Master Agreement"); and

 

WHEREAS, the Company is in the business of providing various sales and marketing
services, outbound and inbound call handling,and attendant support services on
behalf of its clients; and

 

WHEREAS, the Client is in the business of developing,marketing,and selling a 3-D
cube-tool interactive digital software interface which allows users to integrate
audio,image,video,text, social media, e-magazine, and e-commerce functions with
any device (the "Cube Platform"); and

 

WHEREAS, the Client wishes to engage the services of the Company on a
non-exclusive basis to assist the Client in marketing and selling the Cube to
Customers (as defined below) pursuant to this Addendum A; and

 

WHEREAS, the Company desires to assist the Client in the manner provided
pursuant to this Addendum A.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged,the parties hereby agree as follows:

 

1. Integration. The Master Agreement to which this Addendum A is attached, and
this Addendum A and all exhibits hereto, together with all other addenda to the
Master Agreement, constitute a binding agreement between the Company and the
Client in accordance with the terms and conditions of the Master Agreement and
this Addendum A. In the event any of the provisions of this Addendum A are in
conflict with any of the provisions of the Master Agreement, the terms and
provisions of the Master Agreement shall control, unless this Addendum A
expressly provides that its terms and provisions shall control.

 

2. Appointment. Subject to the terms and conditions of this Addendum A, the
Client hereby appoints the Company as an independent contractor non-exclusive
sales and marketing representative, and not as an employee, of the Client for
the sale and marketing of the Cube Platform to new and existing Customers of the
Company without geographical restriction or limitation. For purposes of this
Addendum A, "Customers" is defined as those small business customers of the
Company with the characteristics set forth on the attached Appendix A, which may
be updated and amended from time to time by the parties. The Company and Client
may add or delete products and services for which the Company is providing sales
and marketing services under this Addendum A pursuant to a written addendum
signed by both parties.

 

3. Relationship Between the Parties. The Company acknowledges that it shall at
all times act and perform as an independent contractor hereunder and shall not,
for any purposes, be deemed an employee of the Client. The Company shall have no
authority to act for, or on behalf of, or to bind the Client in any manner
whatsoever. The Client shall have no right to control or direct the details,
manner, or means by which the Company accomplishes the results of the services
performed under this Agreement. The Client shall have no right to exercise any
control or influence over the professional judgment of the Company, including
limiting or extending the amount of time that the Company spends in performing
services for the Client. The Company's obligations hereunder are to complete the
services described in this Addendum A and to meet any deadlines set by the
Client with respect thereto. The Company shall retain the right to contract for
similar services with other businesses or individuals.

 

4. Services. The Company undertakes and agrees to use its best efforts to market
and sell the Cube Platform to Customers at such prices and upon such terms and
conditions as the Client may specify on the attached Appendix A which may be
updated and amended by the Client in its sole discretion from time to time. The
Company shall clearly identify to all prospective Customers that the Company is
an independent contractor for the Client. The Company shall not use the "Cubed,
Inc." trade name, or any derivations or equivalents thereof, in any publicity,
advertising, telephone listings, signs, business cards, letterhead, or any other
manner without the prior written consent of the Client. The Company shall obtain
the prior approval of the Client prior to quoting any fees, charges, or prices
for the Cube Platform other than as set forth in Appendix A. All sales
agreements or purchase orders shall be entered into directly with the Customers
by the Company, and the Compa ny shall perform all Customer billing and support
services. The Company agrees to use its best efforts to service and maintain
Customer accounts, subject to the supervision and direction of the Client. In
this regard, the Company hereby agrees:

 

(a)           To diligently solicit all Customers and prospective Customers for
the sales of the Cube Platform;

 



6

 





(b)           To promptly and diligently attempt to resolve all inquiries and
problems raised by Customers, answer all inquiries, meet with Customers, and
otherwise service all Customers whether before or after a valid order or
contract has been executed by a Customer and accepted by the Company, and to
promptly advise the Client of all such inquiries and problems raised by said
Customers; and

 

(c)           To provide call reports to the Client on a monthly basis,
accounting for the Company's servicing efforts under this Agreement .

 

5. Term and Termination.

 

(a)           Term. The term of this Addendum A shall commence on the Effective
Date and shall continue indefinitely until terminated pursuant to Section S(b)
of this Addendum A (the "Term").

 

(b)           Termination. Either the Company or Client may terminate this
Addendum A,with or without cause and for any reason, upon 45 days' prior written
notice of termination to the other party. Upon termination of this Addendum A,
the Company shall transfer all Customer accounts and Customer information to the
Client, and the Client shall have the exclusive right to service and administer
such Customer accounts.

 

6. Compensation.

 

(a)            Commission. During the Term of this Addendum A, the Client shall
pay to the Company a commission at the percentages, rates, or amounts set forth
on the attached Appendix B on completed sales of the Cube Platform to Customers
that were solicited by the Company. Commissions shall be deemed earned by the
Company and payable by the Client upon the receipt of payment for Cube Platform
sales by the Client from the applicable Customers. Commissions earned by the
Company shall be computed based on the net amount of the invoices rendered,
exclusive of all normal and recurring bona fide trade discounts having the
Client's prior approval,and any applicable sales or similar taxes. Except as
specifically stated otherwise herein, the Company is not guaranteed a minimum
commission or minimum compensation.

 

(b) No Withholding. Because the Company is retained under this Addendum A as an
independent contractor of the Client, the Company and the Client acknowledge and
agree that the Client will not deduct any amounts in respect of federal or state
taxes, unemployment insurance, or Social Security contributions from the
payments made to the Company pursuant to Section 6(a), and that the Company
shall remain solely responsible and liable for the payment of all such taxes and
assessments. The Company hereby expressly covenants to make such payments as may
be required by applicable law and to indemnify, defend, and hold the Client
harmless should any governmental agency or other taxing authority claim that the
Client was obligated to withhold such amounts. The Client shall report the total
compensation paid to the Company pursuant to this Agreement on a Form 1099 for
the year in which the Company's services were provided hereunder.

 

(c)            Expenses. Because the Company is retained under this Addendum A
as an independent contractor of the Client, and not as an employee, the Company
and the Client acknowledge and agree that the Company shall be solely
responsible for the payment of any and all expenses incurred by the Company in
the course of fulfilling the Company's duties under this Addendum A .

 

7.     Orders. All orders received by the Company for the sale of the Cube
Platform shall be subject to the right of the Client to reject or cancel the
same or any part thereof. The Company shall furnish promptly to the Client such
reports or data regarding Customers as the Client may, from time to time,
reasonably request.

 

8.     Reports. The Company shall provide the Client sales reports on the
Customers the Company solicits under this Addendum A; shall indicate the
progress and the problems associated with each Customer,as the Client may
request; and shall report to the Client in writing as soon as practicable on all
important visits,telephone calls, and other communications with Customers and
potential Customers.

 

9.     Representations and Warranties. The Company agrees not to make any
warranty regarding the Cube Platform except as may be expressly authorized by
the Client in writing.

 

7

 





10. Miscellaneous.

 



a.                    Binding Agreement; Assignment. This Addendum A is binding
upon the parties and their respective successors and permitted assigns. Neither
this Addendum A nor any interest hereunder may be assigned, transferred,sold,
pledged,or otherwise disposed of by the Company without the prior written
consent of the Client. For purposes of the preceding sentence, this Addendum A
shall be deemed to have been "assigned" or "transferred" upon the occurrence of
any of the following: (i) any merger of the Company with another entity pursuant
to which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Addendum A, without the Company's consent,to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client,whether pursuant to a merger, sale of the Client's
voting common stock, or sale of all or substantially all of the Client's assets.

 

b.                    No Waiver. The failure of either party to insist on strict
performance of any of the provisions hereunder shall not be construed as a
waiver of any subsequent default of a similar nature.

 

c.                    Amendments. Except as provided herein, this Addendum A may
be amended or modified only pursuant to a written instrument signed by both
parties.

 

d.                   Governing Law; Venue. The internal laws of the State of
Nevada shall govern this Addendum A, without reference to conflicts of law
principles thereof. The parties consent to the non exclusive jurisdiction of the
federal and state courts located in Clark County, Nevada in connection with any
action or proceeding to enforce, or arising out of, this Addendum A,and the
parties agree that venue will be proper in such court in any such matter.

 

e.                    Notices. Any written notice required or permitted to be
given under this Addendum A shall be given in accordance with the provisions of
Section 10.h. of the Master Agreement .

 

f.                     Severability. If any provision of this Addendum A is held
to be unenforceable or invalid, the other provisions shall continue in full
force and effect.

 



g.                    Counterparts. This Addendum A may be executed in
counterparts, each of which shall be deemed an original,and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mailor facsimile shall be considered the
equivalent to, and enforceable as, an original signature.





8

 





Exhibit A

Services Agreement

 

APPENDIX A

 

TERMS AND CONDITIONS

 

•The Company shall use its best efforts to market and sell the Cube Platform to
Customers, and the Company shall offer the Cube Platform for sale to Customers
at a price of no less than $*** per month.

 



9

 

 

 APPENDIX B

 

COMMISSIONS

 



•The Client shall pay to the Company, as compensation for the Company's services
preformed under this Addendum A, a monthly cash commission (the "Commission")
equal to **% of the Gross Sales Revenue (defined below) for sales of the Cube
Platform to Customers . For purposes of this Agreement, "Gross Sales Revenue"
means the cash payments actually received by the Client in a month during the
Term of this Addendum A on orders for the Cube Platform from Customers solicited
by the Company and accepted by the Client during the Term, exclusive of any
deduction for discounts, sales, use, or other similar taxes, or any other
charges or deductions.

 



•Payment of the Commissions shall be made by the Client to the Company within 30
calendar days after the end of the calendar month during which the Client
received cleared funds of the Gross Sales Revenue to which the Commission
applies. At the time of payment, the client shall furnish the Company with an
itemized statement setting forth the computation of the monthly Commissions.

 

•Advertising revenues from Customers shall be shared between the Client and the
Company on a case-by-case basis, each such case to be agreed to in writing.



 

10

 



 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Addendum A
as of the Effective Date set forth above.

 

scorpio media, llc

 

By: /s/ J.W. McCreary

Name: J.W. McCreary

Title: CAO

Address: 215 Spadina Ave. Ste. 400 Toronto, ON M5T 2C7, Canada



 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101

 



11

 

